Per Curiam,
We think the learned court below was clearly right in refusing the issue asked for in this case. The application was for an issue upon the question of undue influence exercised by Anna M. Russell upon the testator in procuring the legacy in her favor. In point of fact the case is absolutely destitute of proof of a single act of influence, undue or otherwise, on the part of Mrs. Russell. There is no testimony to show that she ever, at any time or in any circumstances, even so much as asked him to make a provision in her favor. The will was written by the testator himself, fourjmars before his death, without the slightest proof that Mrs. Russell was present or had anything to do with it, or that she knew anything about it.
The- contention of the appellants necessarily rests upon the proposition that the existence of an unlawful relation between the testator and Mrs. Russell is sufficient alone to raise a question of undue influence, and to carry the question to a jury. That such is not the law was expressly decided by this court in Rudy v. Ulrich, 69 Pa. 177 ; Main v. Ryder, 84 Pa. 217, and Wain wright’s Appeal, 89 Pa. 220. In the former of these cases, Dean v. Negley, 41 Pa. 312, was distinguished as resting upon the peculiarity of its own facts. Those facts did not exist in *634Rudy v. Ulrich, as they do not in this case, and therefore the ruling in Dean v. Negley is not applicable here. The same is true in Reichenbach v. Ruddach, 127 Pa. 593. Other authorities in other states are to the same effect as our own decisions.
Decree affirmed and appeal dismissed at the cost of the appellants.